FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          March 28, 2016
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
TRAVIS HODSON,

      Petitioner - Appellant,

v.                                                         No. 15-1441
                                                  (D.C. No. 1:15-CV-01213-LTB)
WELD COUNTY SHERIFF; THE                                     (D. Colo.)
ATTORNEY GENERAL OF THE STATE
OF COLORADO,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      Travis Hodson seeks a certificate of appealability (“COA”) to appeal the

denial of his 28 U.S.C. § 2254 petition. We deny the COA and dismiss the appeal.

      In 2011, Hodson was convicted in Colorado state court of possession of a

controlled substance and sentenced to probation (case “10CR771”). Several months

later, his probation was revoked and he was sentenced to prison. His sentence under

10CR771 was discharged on October 17, 2013. Hodson was soon after charged in

state court with criminal mischief, a charge unrelated to case 10CR771. After a


      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
number of competency hearings, Hodson is currently being held as a pretrial detainee

in the Weld County Jail.

      Hodson has attempted to collaterally challenge his 10CR771 conviction

several times—once while he was in custody pursuant to that conviction, and

multiple times after his sentence was discharged. See Hodson v. Colo. Mental Health

Inst. at Pueblo, 616 F. App’x 378 (10th Cir. 2015) (unpublished). The district court

dismissed Hodson’s current § 2254 petition because it raised only allegations

identical to those he raised in a § 2254 petition the district court denied in 2014. See

Hodson v. Colo. Mental Health Inst. at Pueblo, No. 14-cv-02879-LTB (D. Colo. Feb.

6, 2015). In both petitions—and again in his petition for a COA—Hodson sought to

challenge his 10CR771 conviction.

      As this court and the district court have repeatedly previously explained to

Hodson, see Hodson, 616 F. App’x at 378, a litigant must be “in custody pursuant to”

the challenged conviction to prevail on a § 2254 petition. § 2254(a); see also

Lackawanna Cty. Dist. Att’y v. Coss, 532 U.S. 394, 401 (2001). This requirement is

jurisdictional. McCormick v. Kline, 572 F.3d 841, 848 (10th Cir. 2009). Because

Hodson’s 10CR771 sentence was discharged in 2013, he is no longer in custody

pursuant to that conviction. We DENY a COA and DISMISS the appeal. See

Spitznas v. Boone, 464 F.3d 1213, 1217-18 (10th Cir. 2006) (noting a COA will issue

only if reasonable jurists could debate the propriety of the district court’s ruling).

      Hodson also petitions this court for leave to proceed in forma pauperis (“IFP”).

To qualify for IFP status, an appellant “must show a financial inability to pay the

                                           -2-
required filing fees and the existence of a reasoned, nonfrivolous argument on the

law and the facts in support of the issues raised on appeal.” DeBardeleben v.

Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). Because Hodson’s petition mirrors his

several previous attempts to collaterally attack his 10CR771 conviction, and because

we have repeatedly denied those attempts because he is not in custody pursuant to

that conviction, we hold that his argument is frivolous and DENY leave to proceed

IFP.


                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




                                         -3-